Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claim invention is directed to patent eligible subject matter as the amended claims contain limitations indicative of a practical application of the previously identified abstract idea through use of a particular machine as described by MPEP 2106.05(b) and as particularly reflected in the claimed invention through the recited hardware- random number generator. The limitations describing the random number generator as being hardware-implemented is understood as excluding potential non-patent eligible embodiments of the claimed invention directed to software embodiments of a random number generator that would be understood as mere instructions to implement an abstract idea on a computer per MPEP 2106.05(f) in the absence of a particular machine following the applicant presented remarks of June 21st, 2022
The prior art of record when considered alone or in combination does not teach nor fairly suggest the invention as particularly claimed.  The closest prior art of record Maya (2008/0113735) and Roukis (US 2010/0029366) and Vasquez Jr. et al (US 4,695,053) while teaching the use and consideration of symbol locations in certain arrangements does not explicitly speak to the comparison of symbols in respective designated positions between two randomly selected plurality symbols as particularly claimed and when considered in view of the context of the remaining claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451.  The examiner can normally be reached on M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.E.M/Examiner, Art Unit 3715                                                                                                                                                                                                        
/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715